              Case 3:21-cv-05359-RJB Document 2-4 Filed 05/13/21 Page 1 of 3




1

2

3

4

5

6

7

8
                            UNITED STATES DISTRICT COURT
9
                           WESTERN DISTRICT OF WASHINGTON
10                                   AT TACOMA

11   BRIAN TINGLEY,                               )   Case No. 3:21-cv-5359
                                                  )
12               Plaintiff,                       )
13                                                )
           v.                                     )        [PROPOSED] ORDER
14                                                )
     ROBERT W. FERGUSON, in his official
                                                  )
15   capacity as Attorney General for the State
                                                  )
     of Washington; UMAIR A. SHAH, in his
16                                                )
     official capacity as Secretary of Health for
                                                  )
     the State of Washington; and KRISTIN
17                                                )
     PETERSON in her official capacity as
                                                  )
18   Assistant Secretary of the Health Systems
                                                  )
     Quality Assurance division of the
19                                                )
     Washington State Department of Health,
                                                  )
20               Defendants.                      )
21          Upon consideration of the motion for preliminary injunction filed by Plaintiff
22   Brian Tingley, and the Court having reviewed the Motion, the Defendants’
23   Opposition, and Plaintiff’s Reply, and having heard argument on the Motion and
24   being fully familiar with the record,
25          IT IS ORDERED that the motion for preliminary injunction is GRANTED
26   and that Defendants, and all those acting in concert with Defendants, are enjoined
27

     [Proposed] Order Granting                            ALLIANCE DEFENDING FREEDOM
     Motion for Preliminary Injunction       1                 15100 N. 90th Street
                                                            Scottsdale, Arizona 85260
                                                                  (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-4 Filed 05/13/21 Page 2 of 3




1    from enforcing Senate Bill 5722, codified at Wash Rev. Code §§ 18.130.020 and

2    18.130.180 (the “Counseling Censorship Law”), during the pendency of this case

3    until further order of this court.

4           DATED this ____ day of _______, 2021.

5

6                                         __________________________
                                          United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     [Proposed] Order Granting                           ALLIANCE DEFENDING FREEDOM
     Motion for Preliminary Injunction       2                15100 N. 90th Street
                                                           Scottsdale, Arizona 85260
                                                                 (480) 444-0020
              Case 3:21-cv-05359-RJB Document 2-4 Filed 05/13/21 Page 3 of 3




1

2

3

4    Presented by:
     s/ Kristen K. Waggoner
5    Kristen K. Waggoner (WSBA #27790)
6    Roger Brooks (NC BAR #16317)*
     David A. Cortman (GA Bar #188810)*
7    Gregory D. Esau (WSBA #22404)
8

9    Attorneys for Plaintiff Brian Tingley

10   *Pro hac vice applications pending
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     [Proposed] Order Granting                       ALLIANCE DEFENDING FREEDOM
     Motion for Preliminary Injunction       3            15100 N. 90th Street
                                                       Scottsdale, Arizona 85260
                                                             (480) 444-0020
